                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD TURNER,                                     Case No. 17-cv-02265-WHO
                                                           Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE RE:
                                                 v.                                         SANCTIONS
                                   9

                                  10     UNITED STATES, et al.,
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          During the testimony of defendant Dr. Rivera on March 6, 2019, it became clear that she

                                  14   had failed to meet her obligations to search for documents in her possession, custody, or control

                                  15   and to produce those documents if they existed, including notes that became a centerpiece of her

                                  16   testimony. Dr. Rivera and her counsel, Mitchell, Brisso, Delaney & Vrieze, LLP, are ORDERED

                                  17   TO SHOW CAUSE why they should not be sanctioned in accordance with Federal Rule of Civil

                                  18   Procedure 26 (a)(1)(A)(i) and (ii), and (g)(3). The parties shall follow the procedure below.

                                  19          Within seven days of the verdict being rendered in this court, Dr. Rivera shall:

                                  20          1. Search for the “process notes” she discussed at length in her testimony that she has not

                                  21              produced, as well as all documents that are responsive to Plaintiff’s Requests for

                                  22              Production of Documents (Trial Exhibit 28), whether or not she considers them her

                                  23              “private copies” or thinks they are duplicative of other documents produced by another

                                  24              party.

                                  25          2. File a declaration under penalty of perjury that:

                                  26                  a. Attaches all of the documents she has located.

                                  27                  b. Explains where she searched, why she searched there, and what explanation she

                                  28                        has for documents she knows were in her possession, custody, or control at one
                                   1                        time but cannot locate now.

                                   2                    c. States the first date on which she discussed having taken the “process notes”

                                   3                        with her counsel and who that conversation was with.

                                   4                    d. Attaches all written communications with her counsel that discuss her

                                   5                        discovery obligations, including at the time of the initial disclosure and in

                                   6                        responding to the Request for Production. At her choice, these communications

                                   7                        may be redacted to protect attorney-client information or lodged with the court

                                   8                        and not shared with counsel for Mr. Turner.

                                   9                 Within seven days of the verdict being rendered in this court, Ms. Delaney shall:

                                  10                 1. File a declaration under penalty of perjury that:

                                  11                        a. Details the communications she and her firm had with Dr. Rivera regarding

                                  12                            her discovery obligations.
Northern District of California
 United States District Court




                                  13                        b. Attaches all written communications to and from Dr. Rivera that discuss her

                                  14                            discovery obligations, including at the time of the initial disclosure and in

                                  15                            responding to the Request for Production. These communications may be

                                  16                            redacted to protect attorney-client information other than the discussion of

                                  17                            Dr. Rivera’s discovery obligations or lodged with the court and not shared

                                  18                            with counsel for Mr. Turner.

                                  19                        c. States the first date on which she learned that Dr. Rivera had taken the

                                  20                            “process notes” in question; if she is not the first person from her firm who

                                  21                            discussed the notes with Dr. Rivera, she shall obtain a declaration from that

                                  22                            person and file it contemporaneously with her declaration.

                                  23           Within seven days of the verdict, counsel for Dr. Rivera and Mitchell, Brisso, Delaney &

                                  24   Vrieze, LLP, may also file a memorandum explaining why sanctions are inappropriate in this case.

                                  25           Seven days thereafter, counsel for Mr. Turner may, but need not, file a memorandum and

                                  26   any declarations identifying any matters of concern. If counsel for Mr. Turner makes such a

                                  27   filing, counsel for Dr. Rivera and Mitchell, Brisso, Delaney & Vrieze, LLP may file a reply seven

                                  28   days later.
                                                                                             2
                                   1          If needed, I will set a hearing (probably to coincide with any post-trial motions) after

                                   2   reviewing the written materials.

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 8, 2019

                                   5

                                   6
                                                                                                    William H. Orrick
                                   7                                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
